Case 8:18-cv-02485-PX Document 43 Filed 04/24/19 Page 1 of 22

                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MARYLAND
                            SOUTHERN DISTRICT

 - - - - - - - - - - - - - - - x
                               :
 JEREMY HUNT, et al.,          :
                               :
           Plaintiffs,         :          Civil No. 18-02485-PX
                               :
      v.                       :
                               :
 ALDI, INC.,                   :
                               :
           Defendant.          :          Greenbelt, Maryland
                               :
 - - - - - - - - - - - - - - - x          April 4, 2019


                          TELEPHONE CONFERENCE


            BEFORE:   THE HONORABLE PAULA XINIS, Judge


 APPEARANCES:                       GREG SWEGMAN, Esq.
                                    Law Offices of Peter T. Nicholl
                                    36 South Charles Street
                                    Suite 1700
                                    Baltimore, MD 21201
                                       On Behalf of the Plaintiff

                                    LOUISA JOHNSON, Esq.
                                    Seyfarth Shaw LLP
                                    1075 Peachtree Street NE
                                    Suite 2500
                                    Atlanta, GA 30309-3962
                                       On Behalf of the Defendant

 Audio Operator:                    Brian Ulander

 Transcription Company:             CompuScribe
                                    P.O. Box 789
                                    Cheltenham, Maryland        20706-9998


 Proceeding recorded by electronic sound recording,
 transcript produced by transcription service.


                                 CompuScribe
                                (301) 577-5882
Case 8:18-cv-02485-PX Document 43 Filed 04/24/19 Page 2 of 22          2

                                 I N D E X

                                                                Page
 Preliminary Matters                                               3

 Comments by George Swegman, Esq.
    Attorney for the Plaintiffs                                   4

 Comments by Louisa Johnson, Esq.
    Attorney for the Defendant                                   14

 Ruling by Judge Xinis                                           17
           Case 8:18-cv-02485-PX Document 43 Filed 04/24/19 Page 3 of 22
lnc                                                                                  3

       1                               P R O C E E D I N G S

       2           (Whereupon, at 10:04 a.m., the telephone conference

       3     began.)

       4                  THE COURT:     Are we recording?

       5                  THE CLERK:     We are Your Honor, the matter now

       6     pending before the Court is civil action number PX-18-02485,

       7     Jeremy Hunt et al versus ALDI, Incorporated.          The matter

       8     comes before this Court for a telephone conference.           Counsel

       9     please identify yourselves for the record.

      10                  MR. SWEGMAN:    Thank you.    This is George Swegman,

      11     counsel for the plaintiffs.

      12                  MS. JOHNSON:    And this is Louisa Johnson.      Counsel

      13     for defendant, ALDI, Inc.

      14                  THE COURT:    All right, did you say your name was

      15     Ms. Johnson?    Did I get that right?

      16                  MS. JOHNSON:    Yes, ma’am.

      17                  THE COURT:    Okay great.    Anyone else on the line

      18     with us?

      19                  MR. SWEGMAN:    There is no one on the line -- this

      20     is George Swegman, counsel for the plaintiff, no one on the

      21     line here other than myself.

      22                  MS. JOHNSON:    And this is Louisa Johnson, counsel

      23     for defendant, there is no one else on the line for the

      24     defendant.

      25                  THE COURT:    Okay, great.    Okay, counsel, we are
           Case 8:18-cv-02485-PX Document 43 Filed 04/24/19 Page 4 of 22
lnc                                                                                    4

       1     brought together by the letter that I received at ECF 36 from

       2     the defense -- I am sorry, 33, and then the plaintiff’s

       3     response at 36.     So let me start with this, I just want to

       4     understand one thing factually.        The letter in question that

       5     went out on the law offices letter head, references that

       6     additional information can be found at the website.

       7                 Mr. Swegman can you navigate me through where I can

       8     find that information?      I want to have the full picture in

       9     front of me.

      10                 MR. SWEGMAN:    Oh boy, Your Honor, you are asking

      11     the wrong person that information.        Had I known that was

      12     going to be your first question, I would have had my

      13     paralegal in with me because I am a real --- when it comes to

      14     the computer and a website.       And he does pretty much

      15     everything for me.

      16                 THE COURT:    Well, I -- right now I put the website

      17     in.   So I am in the position of someone receiving this

      18     letter.    And I don’t see anything on the cover page.           So then

      19     I go to cross action because this is one of them and you do

      20     have in the drop down menu, you have wage an hour.              So I go

      21     to that.

      22                 MR. SWEGMAN:    Right.

      23                 THE COURT:    And this case is not listed.         So there

      24     is Apex, Tallinn, Althus, UMMS, Insight and Landry.

      25                 MR. SWEGMAN:    And it should be listed.          Now you got
           Case 8:18-cv-02485-PX Document 43 Filed 04/24/19 Page 5 of 22
lnc                                                                                   5

       1     me questioning where we are in this thing.

       2                 THE COURT:     Right.

       3                 MR. SWEGMAN:     Okay.

       4                 THE COURT:     If that is where it --- and if it is

       5     not there, I wanted to hunt it down because if a person was

       6     receiving this, they would have access to this information

       7     and right now --

       8                 MR. SWEGMAN:     Sure.

       9                 THE COURT:     -- my concern is that you know, what

      10     was -- was it there and removed?        And what does that tell me?

      11     Or was it never there to begin with?        And what does that tell

      12     the receiver of the letter?

      13                 MR. SWEGMAN:    Or, the other possibility is there

      14     may be a different way to approach it on that site?             And I

      15     can’t answer any of those questions.

      16                 THE COURT:    Yes, well it might be important at some

      17     point to learn that because I don’t see another way to

      18     approach it.    Your -- Your subject matters do not -- you

      19     know, about --- areas, these are practice areas.              Which don’t

      20     include class actions.      If I -- no, results class actions is

      21     the only drop down     menu.    It takes me to wage an hour.        It

      22     is not a toxic(sic) tort or defective product.          I go to wage

      23     an hour --- this case.

      24                 MR. SWEGMAN:    Your Honor --

      25                 THE COURT:    So you have got --
           Case 8:18-cv-02485-PX Document 43 Filed 04/24/19 Page 6 of 22
lnc                                                                              6

       1                 MR. SWEGMAN:     -- absolutely should be there.

       2                 THE COURT:     -- so we got a problem with the problem

       3     here.   Okay.

       4                 MR. SWEGMAN:     Yes, we do.

       5                 THE COURT:     Just to let you know.     Now, the

       6     defendant’s position is that this letter essentially

       7     constitutes advertising and because it is post filing of this

       8     law suit, it is also effectively an end run around the opt in

       9     process.    And the defendants have requested in document

      10     production and in interrogatories information relevant to

      11     this.   If I am getting this -- the plaintiff’s current

      12     position, you do concede that it is advertising?

      13                 MR. SWEGMAN:    Absolutely.    There is no question

      14     that it is advertising.      And I don’t know if you have

      15     received it but I sent you a short note and copied it to

      16     counsel for the defendants and I am sorry -- George Swegman,

      17     I was instructed to start every statement with my name and I

      18     failed to do that.     But last night I sent over copies of the

      19     envelopes in which these letters were mailed out.

      20                 And it clearly states advertisement on the front of

      21     the envelope.    The reason I sent that was it is part of the

      22     argument with respect to the issue of has notice been

      23     received?    My understanding is that well over 60 percent of

      24     envelopes sent out like this that clearly state advertisement

      25     on the outside of the envelope never get opened or read.          But
           Case 8:18-cv-02485-PX Document 43 Filed 04/24/19 Page 7 of 22
lnc                                                                                7

       1     that being said --

       2                 THE COURT:     I mean, I think the plain language of

       3     19307.3 references advertising on the outside of the

       4     envelope.    I have not received to supplement.        So obviously

       5     looking at the letter, it was very concerning.          I know as a

       6     common practice the letters often do say advertising as well

       7     for this very reason.      Because --- separated her letters and

       8     that this letter is -- I got to tell you it is troubling to

       9     me because it does in sum and substance constitute and end

      10     run around the opt in process.

      11                 When -- you are telling me that if they sign here,

      12     they are authorizing consent of the filing and prosecution of

      13     the FLSA action in their name and on behalf of all persons

      14     similarly situated.      That is ultimately going to be my call.

      15     And --

      16                 MR. SWEGMAN:    Yes, it is.

      17                 THE COURT:    -- yes, so you -- these letters

      18     basically ask for someone to sign and sign up potentially

      19     without ever having spoken to anyone about this case, which

      20     is the second problem?      So I am not quite sure whether --

      21     well let me say this, you don’t yet have because you have

      22     said they are advertising, you do not have an attorney client

      23     relationship with the individuals in the first instance?

      24     These are folks who you are soliciting to sign up.

      25                 MR. SWEGMAN:    That is correct.
           Case 8:18-cv-02485-PX Document 43 Filed 04/24/19 Page 8 of 22
lnc                                                                             8

       1                 THE COURT:     To the -- and to the extent that the

       2     defense wishes to see that list especially in light of

       3     attending discovery process on conditional certification, I

       4     don’t see a problem with that.       What exactly is the problem

       5     with the defendants receiving the documents concerning the

       6     communication --- the list of the people who were sent them?

       7                 MR. SWEGMAN:    Well with respect to the stated

       8     reasons why they feel that is relevant, I would simply say

       9     this.   They are arguing that this is or could stand in the

      10     stead of a notice, but at the same time they clearly indicate

      11     and I would be the first to admit that these are not proper

      12     notices on a conditional cert.       I have negotiated a number of

      13     those and they -- these letters do not meet the requirements

      14     of those notices.     Which is why we list them as advertising,

      15     not as a court notice or anything else.

      16                 Now -- I understand --

      17                 THE COURT:    Right, I get that -- I understand that.

      18                 MR. SWEGMAN:    -- Okay --

      19                 THE COURT:    But I am still confused as to why the

      20     defendants cannot receive in discovery about putative(sic)

      21     class certification, the individuals who received these

      22     letters because at the end of the day I am going to figure

      23     out what this class even conditionally looks like and what

      24     the notice should look like. I think it is relevant that an

      25     opening salvo has already been mailed to a particular
           Case 8:18-cv-02485-PX Document 43 Filed 04/24/19 Page 9 of 22
lnc                                                                               9

       1     category of individuals who you believe may constitute a

       2     putative class.     I mean, you chose to do this after --

       3                 MR. SWEGMAN:      We did.

       4                 THE COURT:     -- so you got to expect that if the

       5     defendant gets wind of it during conditional certification,

       6     they are going to want to know the universe of solicitations.

       7                 MR. SWEGMAN:      Well, I am not sure that the universe

       8     of solicitations is relevant for the purposes of what -- what

       9     they are arguing in -- I mean, the rationale that they put

      10     forward for needing this information is that the people on

      11     that list would not need a redundant notice of certification

      12     of a collective.     And --

      13                 THE COURT:    Well, I may not --

      14                 MR. SWEGMAN:      -- Your Honor, that is simply not the

      15     case.

      16                 THE COURT:    -- well, Mr. Swegman, I may not buy

      17     that at the end, right?       That just because they received a

      18     letter which is deficient under FLSA to give proper notice,

      19     these individuals should not receive a letter later.          But

      20     that is a legal argument that is going to be made after -- if

      21     they make it at all after the fact is determined.

      22                 MR. SWEGMAN:      Right.

      23                 THE COURT:    There is still a whole of gray in

      24     between about what notice will look like that this initial

      25     solicitation may be relevant for.        So just because something
           Case 8:18-cv-02485-PX Document 43 Filed 04/24/19 Page 10 of 22
lnc                                                                           10

       1     is relevant in discovery or on conditional certifications

       2     doesn’t mean that I am going to buy the defendant’s argument

       3     in the end.     So let me say that.

       4                 MR. SWEGMAN:    Okay and I understand --

       5                 THE COURT:     Yes, their smaller point though or

       6     their secondary point which is it is relevant to conditional

       7     certification, I do credit.       That is -- at least that is

       8     where I am right now.      You haven’t convinced me otherwise.

       9                 MR. SWEGMAN:    Okay.    Well, I would submit under the

      10     circumstances that the -- I am not sure quite frankly where

      11     the burden would lie in terms of convincing but I am --

      12                 THE COURT:    Well, the defense --

      13                 MR. SWEGMAN:    -- somewhere --

      14           (Whereupon, both parties are speaking simultaneously.)

      15                 THE COURT:    -- the defendants have asked for it and

      16     you have objected, if I understand it right, your initial

      17     objection was attorney client privilege which not on the

      18     table anymore.     Your second objection is it doesn’t -- it is

      19     not relevant and to the extent that I don’t credit your

      20     arguments, it is your burden because this is all about --

      21     here is the thing is, the big elephant in the room is this is

      22     all about conditional certification of a particular class and

      23     you have already sent out one solicitation which basically

      24     does in the end run around the very process that we are

      25     engaging in.
           Case 8:18-cv-02485-PX Document 43 Filed 04/24/19 Page 11 of 22
lnc                                                                               11

       1                 I just haven’t authorized it.       So then they are

       2     going to get another notice of some form or substance maybe

       3     if I certify the class that will look similar --

       4                 MR. SWEGMAN:     Completely different.

       5                 THE COURT:     -- or different.    Well, we don’t --

       6     you know, that is the point though.         Since you have already

       7     gone out there and done this, the defendants are entitled to

       8     know just what the ramifications of it are and at the end of

       9     the day it may not make a difference.         But you know, we don’t

      10     know in the end of the day legally whether it is going to

      11     have any impact.

      12                 MR. SWEGMAN:    Right.

      13                 THE COURT:    It is certainly relevant to what I do

      14     next with regards with conditional certification even if it

      15     is just the means of it.

      16                 MR. SWEGMAN:    Well, my concern is that as I said

      17     before, probably 60 or more percent of the people who

      18     received this envelope never opened it.         They have no -- I

      19     mean, because of the way it is handled which is completely

      20     different than a court sponsored notice, we are going to be

      21     giving them the names of people who have no clue for the most

      22     part what they may be talking about and I am not sure what

      23     they are going to use those names for.

      24                 I mean, they have indicated that they may use them

      25     in a motion to preclude additional notice to be sent to these
           Case 8:18-cv-02485-PX Document 43 Filed 04/24/19 Page 12 of 22
lnc                                                                                12

       1     people and you have indicated that that is a question down

       2     the road and certainly it is.        But there is certain I guess

       3     privacy concerns that these people -- I am not sure what they

       4     are going to do with the information --

       5                 THE COURT:     Hold on --

       6                 MR. SWEGMAN:     I know, it is -- we opened it up when

       7     we sent the letters out.

       8                 THE COURT:     Right.   And that is the thing.     Like

       9     advertisement by definition is very not private.           It is very

      10     public.    So obtaining the names.      Sending out the notices.

      11     Is all about disclosure and I am not quite sure a disclosure

      12     to the defendants own employees you know, maybe the

      13     defendants would be asking that question to you which is

      14     well --

      15                 MR. SWEGMAN:    I understand that.      But I am not sure

      16     at this point and maybe it would be appropriate to get a

      17     proffer what the defendants would be doing with the names

      18     other than making a motion with respect to redundancy on the

      19     Court approved notice?

      20                 THE COURT:    Well, I am happy to hear -- I am going

      21     to at some point I certainly will turn to Ms. Johnson, but

      22     you know, I can tell you already that I can think of lots of

      23     ways in which knowing whether an individual down the road

      24     received the solicitation could be relevant.

      25                 MR. SWEGMAN:    To?
           Case 8:18-cv-02485-PX Document 43 Filed 04/24/19 Page 13 of 22
lnc                                                                             13

       1                 THE COURT:     Well, not only class certifications but

       2     merits.    I mean, heck,    if I had someone in the chair as a

       3     deponent, as a named plaintiff, and I wanted to know how they

       4     were going to take on their duties as a named plaintiff in a

       5     putative class, I would want to know how they got there?          And

       6     secondarily if a class plaintiff you know, I learned of that

       7     person’s involvement in this case and I learned of it through

       8     this letter versus through a court ordered disclosure, I

       9     might have some questions about how they tilt and why?

      10                 You know, what their particular biases might be

      11     simply because they received this letter.          And there is lots

      12     of ways that -- I am not here to do the defendant’s job but

      13     you know, any time a witness/party receives information about

      14     the law suit it is indeed fair game unless it is

      15     attorney/client privilege.       And this is not that yet.

      16                 So that is why I am -- I mean, I have been there.

      17     I have been there.      I have been defending plaintiffs who

      18     learn about a case at a town meeting or at a collective you

      19     know, a group thing about a particular problem facing our

      20     community. And they get asked about it and it is fair.

      21     Because it goes to bias.       There may not be any.

      22                 But that is why I am getting -- I am having a hard

      23     time when we are talking about conditional certification and

      24     not seeing the relevance but let me turn to Ms. Johnson.         Can

      25     you give us succinct proper beyond what you have already
           Case 8:18-cv-02485-PX Document 43 Filed 04/24/19 Page 14 of 22
lnc                                                                                14

       1     written about why you wish to proceed on?

       2                 MS. JOHNSON:    Yes, Your Honor.      And I should note

       3     that I would also like to see -- I am sure of the

       4     technological issues but I have not been able to find the

       5     website and I have not seen the envelope that I understand

       6     was sent this morning.      But with respect to your question,

       7     Your Honor, I -- you have said much of what I would have

       8     said.

       9                 But I want to make the point that with respect to

      10     the letter itself, just because plaintiffs chose to only tell

      11     their side of the story and not send a balance notice with

      12     their consent to join --- does not mean it does not

      13     constitute notice of this lawsuit.         And a consent form that

      14     could operate to last on the opt in.

      15                 Plaintiffs’ counsel have acknowledged in their

      16     communications with us that one of their two opt in

      17     plaintiffs, Ms. Danielle Tucker received notice of the

      18     lawsuit and chose to join through this very letter.            I am

      19     also wondering if there are other letters that have been

      20     sent.    I have heard that there might have been a letter that

      21     was sent prior to this one.

      22                 So I don’t even believe that this is the only

      23     letter that was issued about this lawsuit.          And I want to

      24     know about all of those notices and you are right, Your

      25     Honor, I want to know if people who had no intention of suing
           Case 8:18-cv-02485-PX Document 43 Filed 04/24/19 Page 15 of 22
lnc                                                                                   15

       1     ALDI but were short on cash and got something in the mail

       2     that maybe said, “Hey join this lawsuit and you will get

       3     money.”    I would like to know if that is the case.           I would

       4     like to know if those types of communications occur.

       5                 I would like to know with what bias people are

       6     joining the lawsuit.       And I also would like to know if the

       7     notice has already gone to thousands of people, why a second

       8     notice would be necessary?       We would argue obviously in our

       9     opposition to conditional certification all the reasons that

      10     we believe that the people are not similarly situated to the

      11     named plaintiff in this case.

      12                 But even if Your Honor determines that they are, we

      13     also believe that if this notice has already been

      14     disseminated broadly that there is really no point in sending

      15     another one.     Just because --- bias, doesn’t mean it is not

      16     notice.

      17                 THE COURT:    And I may disagree with you on that but

      18     I credit that knowing what was said and to who may affect the

      19     question of notice.      If I find that the class is similarly

      20     situated and now we are talking about what is this notice

      21     going to look like?      It is relevant to that analysis, even if

      22     in the end doesn’t change what we do.         Does that make sense,

      23     Ms. Johnson?

      24                 MS. JOHNSON:    Yes, Your Honor.

      25                 THE COURT:    All right --
           Case 8:18-cv-02485-PX Document 43 Filed 04/24/19 Page 16 of 22
lnc                                                                                 16

       1                  MR. SWEGMAN:    Your Honor?

       2                  THE COURT:    Yes?

       3                  MR. SWEGMAN:    George Swegman again.      Let me just

       4     propose this.     It sounds as if the concerns might be met by

       5     letting defendants know all of the people who responded to

       6     this particular letter.       Now there was --

       7                  THE COURT:    No, that doesn’t -- nope, I am not

       8     persuaded.    I have to tell you this -- a response is not

       9     meeting the question at hand.         Document request number 1

      10     requests “All documents concerning your communications with

      11     those who you contend are similarity situated to you, this

      12     specifically includes but is not limited to communications

      13     like the one attached at Exhibit A, that your attorney sent

      14     on your behalf in this case.”

      15                 I am going to grant that request.        You have to

      16     disclose not only A but any other similar letters.             Those

      17     would be the documents concerning communication.           Then with

      18     regards to interrogatory number 4, “Identify all persons to

      19     whom communications about this lawsuit have been sent by you,

      20     which includes by your counsel” and --

      21                 MR. SWEGMAN:     Right.

      22                 THE COURT:    -- that again is at A or any

      23     communication like A.       And that includes social media which

      24     would be your website except I can’t find any evidence that

      25     on the --
           Case 8:18-cv-02485-PX Document 43 Filed 04/24/19 Page 17 of 22
lnc                                                                             17

       1                 MR. SWEGMAN:     Exactly.   And I will --

       2                 THE COURT:     --- and you all have to get to the

       3     bottom of that.     So in sum and substance, I am going to grant

       4     the -- I am going to say that you have to comply with the

       5     ROG(sic) and the RTD.      We do this in lieu of formal motions

       6     to compel to keep down the costs.

       7                 MR. SWEGMAN:     I understand that.

       8                 THE COURT:     So --

       9                 MR. SWEGMAN:     Let me just get clarification.     They

      10     are asking for the identity, will that include the address of

      11     the persons that were on the list of this mailing?

      12                 THE COURT:    Well, I do think it is -- yes.

      13                 MR. SWEGMAN:    Okay, so there is address --

      14                 THE COURT:    Because I mean, frankly these are all

      15     the employees in any event --

      16                 MR. SWEGMAN: Yes.

      17                 THE COURT:    -- so the extent that --

      18                 MR. SWEGMAN:    Well, no -- I just so that you are

      19     certain where everything is, some of them are ALDI employees.

      20     Some of them were ALDI employees but are no longer ALDI

      21     employees and that is true of most of the plaintiffs, the

      22     named plaintiffs in the case.        And as I am sure you are

      23     aware, people who still work for the company are generally

      24     reluctant to get involved in something like this for reasons

      25     that are apparent to everyone.        But I will provide names and
           Case 8:18-cv-02485-PX Document 43 Filed 04/24/19 Page 18 of 22
lnc                                                                               18

       1     addresses.

       2                  There was an earlier letter sent.       Which is how we

       3     got in touch with the original named plaintiffs and that was

       4     sent obviously before we filed the lawsuit.          It was a pure

       5     advertisement and it did not -- well, let me say this.          I am

       6     not certain but I do not believe it included an opt in form

       7     because at the time of the original advertising letter, there

       8     was nothing to opt into.

       9                  Our process --

      10                  THE COURT:   From both sides as well and to the

      11     individuals who are either current or former ALDI employees

      12     disclosed to whom it was mailed.

      13                  MR. SWEGMAN:   Okay.    And are we talking about the

      14     initial letter?

      15                  THE COURT:   Yes.

      16                  MR. SWEGMAN:   Before the lawsuit was filed?      Or the

      17     letter that --

      18                  THE COURT:   And ---

      19                  MR. SWEGMAN: -- any letters that we have sent out

      20     subsequent to the lawsuit?

      21                  THE COURT:   Yes.

      22                  MR. SWEGMAN:   Okay.    All right.

      23                  THE COURT:   Yes and the individual names and

      24     addresses.    And I do wish to make sure that you file on ECF

      25     the envelope in this case.       I am not going to need to see the
           Case 8:18-cv-02485-PX Document 43 Filed 04/24/19 Page 19 of 22
lnc                                                                                 19

       1     other disclosures.        You are going to deal with that in

       2     discovery with defendants.        But you have represented to me

       3     that there is an envelope in the mail essentially and I would

       4     like it to be put on ECF so that it is --

       5                  MR. SWEGMAN:     My understanding from my law clerk

       6     was that that happened last night.

       7                  THE COURT:     Let me look.

       8                  MR. SWEGMAN:     It went out as an e-mail to you and

       9     to counsel for the defendants.        And it was basically just a

      10     short note with copies of the various envelopes because some

      11     envelopes were little different than others because

      12     jurisdiction has its own requirement.         But each of the

      13     envelopes indicates advertisement on the front of it.

      14                  THE COURT:    Okay so let me do this.      Let me check

      15     because you are saying that you believe that your paralegal

      16     filed it on ECF?

      17                  MR. SWEGMAN:    I believe -- we file everything that

      18     way these days I guess.

      19                  THE COURT:    Yes.   Let me check.    I don’t think I

      20     saw it and if I didn’t, I want you to know that so that you

      21     can refile.     There is nothing filed as of -- the latest

      22     filing was 3/29 and I believe that was your -- that was me

      23     saying we are having a scheduling conference or a recorded

      24     conference.     So we have received nothing on ECF regarding the

      25     envelopes.
           Case 8:18-cv-02485-PX Document 43 Filed 04/24/19 Page 20 of 22
lnc                                                                                20

       1                  MR. SWEGMAN:   Okay.    All right.    I will make sure

       2     that it    happens today.     And we will put together the list

       3     that you are requesting and try and get that out tomorrow.

       4     And I will try and find out and let both of you know what the

       5     story is on our website and why this lawsuit doesn’t appear

       6     there.     Because God knows, that is the whole reason to have a

       7     website and I simply can’t explain why it is not easily

       8     accessed on that website.

       9                  MS. JOHNSON:   Your Honor?

      10                 THE COURT:    Yes?

      11                 MS. JOHNSON:    This is counsel for defendant, Louisa

      12     Johnson.    I would submit that I would rather -- to your

      13     point, this was supposed to be your call on whether notice

      14     should be sent and so I am not advocating that the website be

      15     corrected to repost information about the lawsuit at this

      16     time.    I don’t want that.

      17                 THE COURT:    Well, I understand that.       I understand

      18     that.    Neither -- I am not taking a position on it, I am just

      19     saying that the letter right now isn’t -- using the word

      20     misleading is too strong.        It doesn’t proport to say what in

      21     fact it is -- is acceptable on line.         And it came to my

      22     attention because I wanted to see whether a receiving of this

      23     letter would see if they followed the bouncing ball.

      24                 It seemed important to let you all know that but

      25     yes I take no position as to whether you should repost.
           Case 8:18-cv-02485-PX Document 43 Filed 04/24/19 Page 21 of 22
lnc                                                                             21

       1                 MR. SWEGMAN:     And obviously when we sent this

       2     letter out, someone assumed or understood that it was on our

       3     website, otherwise we would not have made that suggestion

       4     that they look at it.      So I will try and find out what the

       5     story is.

       6                 THE COURT:     Okay, all right.    Thank you all.   I am

       7     going to grant the defendant’s request and hopefully that

       8     will keep the trains moving for you all.          Okay?

       9                 MR. SWEGMAN:     Very good.

      10                 THE COURT:    All right.    Thank you.

      11                 MR. SWEGMAN:    Thank you for your time, Your Honor.

      12                 THE COURT:    Okay, you take care.

      13                 MR. SWEGMAN:    Ms. Johnson, take care.

      14                 MS. JOHNSON:    Yes, you too.

      15                 MR. SWEGMAN:    Bye, bye.

      16                 MS. JOHNSON:    Bye.

      17           (Whereupon, at 10:27 a.m., the telephone conference

      18     concluded.)

      19

      20

      21

      22

      23

      24

      25
      Case 8:18-cv-02485-PX Document 43 Filed 04/24/19 Page 22 of 22
lnc                                                                    22

                                C E R T I F I C A T E

                    I certify that the foregoing is correct transcript

        from the electronic sound recording of the proceedings in the

        above-entitled matter.




        _____________________________________
        Lisa N. Contreras             Date
        Certified Transcriber
        Certificate No.: CET**D-474
